Ludeling, C. J.
This is a suit for the parish taxes of 1869, 1870 and 1871 and licenses for said years, alleged to be due by the defendant, to wit, $13,315.
The defendant admits that he was parish tax collector for said years and that he received the tax rolls and licenses, and he alleges that he has paid into the treasury all the taxes and licenses collected by him, except á small balance in currency and the amount of parish warrants, which he says he has tendered to the parish treasurer, together with a list of delinquent taxpayers and unissued licenses. The plaintiff’s theory is that the collector is responsible for the taxes and licenses not collected. The evidence shows that the defendant delivered to his successor the tax rolls, showing the uncollected taxes, and that the plaintiff is now collecting and has been collecting the taxes for which the defendant is. sued. This shows that the claim of the plaintiff against the defendant for uncollected taxes and licenses is unfounded in equity or in law. If the defendant is responsible to the plaintiff for the/uncollected taxes, the defendant would have had the right to con-tin,úe to collect them after his removal from office. This, it is clear, ui^der the law, he could not do. There is no evidence in this record to :-.how that the defendant received the warrants which he tendered in settlement, in payment of taxes, or that he was authorized to receive them. They were, therefore, properly refused in settlement of taxes collected. The defendant was the agent of the parish, and he is bound to return to the parish the amount of taxes he received, in currency— and we will presume he received currency — unless the law authorized the receipt of warrants in payment of taxes, and the evidence showed that he actually received warrants in settlement of the taxes. Tax collectors can not be permitted thus to speculate in the warrants of the parish.
*460We do not consider it necessary to decide in this case the various questions raised by bills of exceptions taken during the course of the trial. The plaintiff charges that the defendant as tax. collector owes her $13,315 09. The defendant admits that he was tax collector, and pleads payment or tender of payment and settlement. The simple inquiry, therefore, is the truth or correctness of defendant’s pleas.
It is therefore ordered that verdict of the jury and the judgment of the district court be set aside and annulled, and it is ordered and adjudged that there be judgment in favor of the plaintiff and against the defendant for the sum of two thousand one hundred and ninety-five dollars and eighty-five cents, with legal interest from judicial demand, and costs in both courts.
Rehearing refused.